
	
		II
		Calendar No. 221
		111th CONGRESS
		1st Session
		H. R. 1672
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2009
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To reauthorize the Northwest Straits Marine
		  Conservation Initiative Act to promote the protection of the resources of the
		  Northwest Straits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northwest Straits Marine Conservation
			 Initiative Reauthorization Act of 2009.
		2.Reauthorization
			 of Northwest Straits Marine Conservation Initiative ActThe Northwest Straits Marine Conservation
			 Initiative Act (title IV of Public Law 105–384; 112 Stat. 3458) is
			 amended—
			(1)in section 402, by
			 striking (in this title referred to as the
			 Commission);
			(2)by striking
			 sections 403 and 404;
			(3)by redesignating
			 section 405 as section 410; and
			(4)by inserting after
			 section 402 the following new sections:
				
					403.FindingsCongress makes the following
				findings:
						(1)The marine waters
				and ecosystem of the Northwest Straits in Puget Sound in the State of
				Washington represent a unique resource of enormous environmental and economic
				value to the people of the United States.
						(2)During the 20th
				century, the environmental health of the Northwest Straits declined
				dramatically as indicated by impaired water quality, declines in marine
				wildlife, collapse of harvestable marine species, loss of critical marine
				habitats, ocean acidification, and sea level rise.
						(3)At the start of
				the 21st century, the Northwest Straits have been threatened by sea level rise,
				ocean acidification, and other effects of climate change.
						(4)In 1998, the
				Northwest Straits Marine Conservation Initiative Act (title IV of Public Law
				105–384) was enacted to tap the unprecedented level of citizen stewardship
				demonstrated in the Northwest Straits and create a mechanism to mobilize public
				support and raise capacity for local efforts to protect and restore the
				ecosystem of the Northwest Straits.
						(5)The Northwest
				Straits Marine Conservation Initiative helps the National Oceanic and
				Atmospheric Administration and other Federal agencies with their marine
				missions by fostering local interest in marine issues and involving diverse
				groups of citizens.
						(6)The Northwest
				Straits Marine Conservation Initiative shares many of the same goals with the
				National Oceanic and Atmospheric Administration, including fostering citizen
				stewardship of marine resources, general ecosystem management, and protecting
				federally managed marine species.
						(7)Ocean literacy and
				identification and removal of marine debris projects are examples of on-going
				partnerships between the Northwest Straits Marine Conservation Initiative and
				the National Oceanic and Atmospheric Administration.
						404.DefinitionsIn this title:
						(1)CommissionThe
				term Commission means the Northwest Straits Advisory Commission
				established by section 402.
						(2)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
						(3)Northwest
				StraitsThe term Northwest Straits means the marine
				waters of the Strait of Juan de Fuca and of Puget Sound from the Canadian
				border to the south end of Snohomish County.
						405.Membership of
				the Commission
						(a)CompositionThe
				Commission shall be composed of up to 14 members who shall be appointed as
				follows:
							(1)One member
				appointed by a consensus of the members of a marine resources committee
				established under section 408 for each of the following counties of the State
				of Washington:
								(A)San Juan
				County.
								(B)Island
				County.
								(C)Skagit
				County.
								(D)Whatcom
				County.
								(E)Snohomish
				County.
								(F)Clallam
				County.
								(G)Jefferson
				County.
								(2)Two members
				appointed by the Secretary of the Interior in trust capacity and in
				consultation with the Northwest Indian Fisheries Commission or the Indian
				tribes affected by this title collectively, as the Secretary of the Interior
				considers appropriate, to represent the interests of such tribes.
							(3)One member
				appointed by the Governor of the State of Washington to represent the interests
				of the Puget Sound Partnership.
							(4)Four members
				appointed by the Governor of the State of Washington who—
								(A)are residents of
				the State of Washington; and
								(B)are not employed
				by a Federal, State, or local government.
								(b)VacanciesA
				vacancy in the Commission shall be filled in the manner in which the original
				appointment was made.
						(c)ChairpersonThe
				Commission shall select a Chairperson from among its members.
						(d)MeetingThe
				Commission shall meet at the call of the Chairperson, but not less frequently
				than quarterly.
						(e)Liaison
							(1)In
				generalThe Secretary of Commerce, acting through the Under
				Secretary for Oceans and Atmosphere and in consultation with the Director of
				the Commission appointed under section 407(a), shall appoint an employee of the
				National Oceanic and Atmospheric Administration—
								(A)to serve as a
				liaison between the Commission and the Department of Commerce; and
								(B)to attend meetings
				and other events of the Commission as a nonvoting participant.
								(2)LimitationService
				of an employee as an appointee under paragraph (1)—
								(A)shall be limited
				to service as a liaison and attendance of meetings and other events as a
				nonvoting participant; and
								(B)does not obligate
				the employee to perform any duty of the Commission under section 406(b).
								406.Goal and duties
				of the Commission
						(a)GoalThe
				goal of the Commission is to protect and restore the marine waters, habitats,
				and species of the Northwest Straits region to achieve ecosystem health and
				sustainable resource use by—
							(1)designing and
				initiating projects that are driven by sound science, local priorities,
				community-based decisions, and the ability to measure results;
							(2)building awareness
				and stewardship and making recommendations to improve the health of the
				Northwest Straits marine resources;
							(3)maintaining and
				expanding diverse membership and partner organizations;
							(4)expanding partnerships with governments of
				Indian tribes affected by this title and continuing to foster respect for
				tribal cultures and treaties; and
							(5)recognizing the
				importance of economic and social benefits that are dependent on marine
				environments and sustainable marine resources.
							(b)DutiesThe duties of the Commission are the
				following:
							(1)To provide
				resources and technical support for marine resources committees established
				under section 408.
							(2)To work with such marine resources
				committees and appropriate entities of Federal and State governments and Indian
				tribes affected by this title to develop programs to monitor the overall health
				of the marine ecosystem of the Northwest Straits.
							(3)To identify
				factors adversely affecting or preventing the restoration of the health of the
				marine ecosystem and coastal economies of the Northwest Straits.
							(4)To develop
				scientifically sound restoration and protection recommendations, informed by
				local priorities, that address such factors.
							(5)To assist in
				facilitating the successful implementation of such recommendations by
				developing broad support among appropriate authorities, stakeholder groups, and
				local communities.
							(6)To develop
				regional projects based on such recommendations to protect and restore the
				Northwest Straits ecosystem.
							(7)To serve as a public forum for the
				discussion of policies and actions of Federal, State, or local government, an
				Indian tribe affected by this title, or the Government of Canada with respect
				to the marine ecosystem of the Northwest Straits.
							(8)To inform
				appropriate authorities and local communities about the marine ecosystem of the
				Northwest Straits and about issues relating to the marine ecosystem of the
				Northwest Straits.
							(9)To consult with all Indian tribes affected
				by this title to ensure that the work of the Commission does not violate tribal
				treaty rights.
							(c)BenchmarksThe
				Commission shall carry out its duties in a manner that promotes the achieving
				of the benchmarks described in subsection (f)(2).
						(d)Coordination and
				collaborationThe Commission
				shall carry out the duties described in subsection (b) in coordination and
				collaboration, when appropriate, with Federal, State, and local governments and
				Indian tribes affected by this title.
						(e)Regulatory
				authorityThe Commission shall have no power to issue
				regulations.
						(f)Annual
				report
							(1)In
				generalEach year, the
				Commission shall prepare, submit to the Committee on Commerce, Science, and
				Transportation of the Senate, the Committee on Natural Resources of the House
				of Representatives, and the Under Secretary for Oceans and Atmosphere, and make
				available to the public an annual report describing—
								(A)the activities carried out by the
				Commission during the preceding year; and
								(B)the progress of the Commission in achieving
				the benchmarks described in paragraph (2).
								(2)BenchmarksThe benchmarks described in this paragraph
				are the following:
								(A)Protection and
				restoration of marine, coastal, and nearshore habitats.
								(B)Prevention of loss
				and achievement of a net gain of healthy habitat areas.
								(C)Protection and
				restoration of marine populations to healthy, sustainable levels.
								(D)Protection of the
				marine water quality of the Northwest Straits region and restoration of the
				health of marine waters.
								(E)Collection of
				high-quality data and promotion of the use and dissemination of such
				data.
								(F)Promotion of
				stewardship and understanding of Northwest Straits marine resources through
				education and outreach.
								407.Commission
				personnel and administrative matters
						(a)DirectorThe
				Manager of the Shorelands and Environmental Assistance Program of the
				Department of Ecology of the State of Washington may, upon the recommendation
				of the Commission and the Director of the Padilla Bay National Estuarine
				Research Reserve, appoint and terminate a Director of the Commission. The
				employment of the Director shall be subject to confirmation by the
				Commission.
						(b)StaffThe
				Director may hire such other personnel as may be appropriate to enable the
				Commission to perform its duties. Such personnel shall be hired through the
				personnel system of the Department of Ecology of the State of
				Washington.
						(c)Administrative
				servicesIf the Governor of the State of Washington makes
				available to the Commission the administrative services of the State of
				Washington Department of Ecology, the Commission shall use such services for
				employment, procurement, grant and fiscal management, and support services
				necessary to carry out the duties of the Commission.
						408.Marine
				resources committees
						(a)In
				generalThe government of each of the counties referred to in
				subparagraphs (A) through (G) of section 405(a)(1) may establish a marine
				resources committee that—
							(1)complies with the
				requirements of this section; and
							(2)receives from such
				government the mission, direction, expert assistance, and financial resources
				necessary—
								(A)to address issues
				affecting the marine ecosystems within its county; and
								(B)to work to achieve
				the benchmarks described in section 406(f)(2).
								(b)Membership
							(1)In
				generalEach marine resources committee established pursuant to
				this section shall be composed of—
								(A)members with
				relevant scientific expertise; and
								(B)members that
				represent balanced representation, including representation of—
									(i)local governments,
				including planning staff from counties and cities with marine
				shorelines;
									(ii)affected economic
				interests, such as ports and commercial fishers;
									(iii)affected
				recreational interests, such as sport fishers; and
									(iv)conservation and
				environmental interests.
									(2)Tribal
				membersWith respect to a county referred to in subparagraphs (A)
				through (G) of section 405(a)(1), each Indian tribe with usual and accustomed
				fishing rights in the waters of such county and each Indian tribe with
				reservation lands in such county, may appoint one member to the marine
				resources committee for such county. Such member may be appointed by the
				respective tribal authority.
							(3)Chairperson
								(A)In
				generalEach marine resources committee established pursuant to
				this section shall select a chairperson from among members by a majority vote
				of the members of the committee.
								(B)Rotating
				positionEach marine resources committee established pursuant to
				this section shall select a new chairperson at a frequency determined by the
				county charter of the marine resources committee to create a diversity of
				representation in the leadership of the marine resources committee.
								(c)DutiesThe
				duties of a marine resources committee established pursuant to this section are
				the following:
							(1)To assist in
				assessing marine resource problems in concert with governmental agencies,
				tribes, and other entities.
							(2)To assist in identifying local
				implications, needs, and strategies associated with the recovery of Puget Sound
				salmon and other species in the region of the Northwest Straits listed under
				the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in coordination
				with Federal, State, and local governments, Indian tribes affected by this
				title, and other entities.
							(3)To work with other
				entities to enhance the scientific baseline and monitoring program for the
				marine environment of the Northwest Straits.
							(4)To identify local
				priorities for marine resource conservation and develop new projects to address
				those needs.
							(5)To work closely
				with county leadership to implement local marine conservation and restoration
				initiatives.
							(6)To coordinate with
				the Commission on marine ecosystem objectives.
							(7)To educate the
				public and key constituencies regarding the relationship between healthy marine
				habitats, harvestable resources, and human activities.
							409.Northwest
				Straits Marine Conservation Foundation
						(a)EstablishmentThe Director of the Commission and the
				Director of the State of Washington Department of Ecology, or his or her
				designee, may enter into an agreement with an organization described in section
				501(c)(3) of the Internal Revenue Code of 1986 to establish a nonprofit
				foundation to support the Commission and the marine resources committees
				established under section 408 in carrying out their duties under this
				Act.
						(b)DesignationThe foundation authorized by subsection (a)
				shall be known as the Northwest Straits Marine Conservation
				Foundation.
						(c)Receipt of
				grantsThe Northwest Straits
				Marine Conservation Foundation may, if eligible, apply for, accept, and use
				grants awarded by Federal agencies, States, local governments, regional
				agencies, interstate agencies, corporations, foundations, or other persons to
				assist the Commission and the marine resources committees in carrying out their
				duties under this Act.
						(d)Transfer of
				fundsThe Northwest Straits
				Marine Conservation Foundation may transfer funds to the Commission or the
				marine resources committees to assist them in carrying out their duties under
				this
				Act.
						.
			
	
		
			Passed the House of
			 Representatives December 7, 2009.
			Lorraine C. Miller,
			Clerk
		
	
	
		December 8, 2009
		Received; read twice and placed on the
		  calendar
	
